TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00410-CV


Kathryn Courtney, and/or All Occupants of 1811 Rosenborough Lane,
Round Rock, Texas 78664, Appellants

v.

Aurora Loan Services, LLC, Appellee




FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 11-0584-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief was due in this Court on October 3, 2011, and is overdue.  If an
appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless
the appellant reasonably explains the failure and appellee is not significantly injured by that failure.
See Tex. R. App. P. 38.8(a)(1).  On November 14, 2011, we sent notice to appellant that her brief
was overdue and that the appeal may be dismissed for want of prosecution if appellant did not
submit a proper motion to this Court on or before November 28, 2011.  To date, no brief or motion
for extension of time has been filed.  Accordingly, we dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).



						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   January 20, 2012